1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE WILLIAMS,                                    Case No.: 18cv1833-WQH(MSB)
12                                    Petitioner,
                                                        REPORT AND RECOMMENDATION FOR
13   v.                                                 ORDER DENYING PETITIONER’S MOTION
                                                        FOR DEFAULT JUDGMENT [ECF NO. 11]
14   SCOTT KERNAN, et al.,
15                                 Respondents.

16
17         This Report and Recommendation is submitted to United States District Court
18   Judge William Q. Hayes pursuant to 28 U.S.C. § 636(b) and Civil Local Rules 72.1(d) and
19   HC.2 of the United States District Court for the Southern District of California. For the
20   reasons set forth below, the Court RECOMMENDS that Petitioner’s Motion for Default
21   Judgment be DENIED.
22                        I. FACTUAL AND PROCEDURAL BACKGROUND
23         On August 6, 2018, Petitioner, proceeding pro se, submitted a Petition for Writ of
24   Habeas Corpus pursuant to 28 U.S.C. § 2254 [ECF No. 1]. On August 28, 2018, District
25   Judge William Q. Hayes dismissed the case without prejudice because Petitioner failed
26   to satisfy the filing fee requirement [ECF No. 2]. Petitioner’s Application to Proceed in
27   Forma Pauperis was granted on October 5, 2018 [ECF Nos. 3, 5]. The same day,
28   Magistrate Judge Marc L. Goldman issued an “Order Reopening Case and Setting
                                                    1
                                                                                18cv1833-WQH(MSB)
1    Briefing Schedule.” (Order Reopening Case, ECF No. 6). The order directed Respondent
2    to file a motion to dismiss or an answer to the Petition no later than December 7, 2018,
3    and Petitioner to file an opposition to the motion to dismiss or traverse to matters
4    raised in the answer by January 7, 2019. (Id. at 2-3.) On November 7, 2018, the case
5    was transferred to Magistrate Judge Michael S. Berg [ECF No. 7].
6          On November 30, 2018, Respondent filed an “Ex Parte Application for Order
7    Extending the Time to File a Response to Petition for Writ of Habeas Corpus.” (Ex Parte
8    Appl., ECF No. 8.) On December 3, 2018, the Court issued an order granting the
9    application and extending Respondent’s deadline to file a motion to dismiss or an
10   answer until February 6, 2019. (Order, ECF No. 9.) The Court also extended Petitioner’s
11   deadline to file an opposition to the motion to dismiss or traverse to matters raised in
12   the answer until March 11, 2019. (Id.) On December 8, 2018, Petitioner constructively
13   filed a “Notice/Motion for Judgment by Default,” which the Court accepted on
14   discrepancy on December 13, 2018 [ECF Nos. 10, 11].
15                                    II. LEGAL STANDARD
16         “The failure to respond to claims raised in a petition for habeas corpus does not
17   entitle the petitioner to a default judgment.” Gordon v. Duran, 895 F.2d 610, 612 (9th
18   Cir. 1990) (citations omitted). “[A]n untimely filing by Respondent provides no basis for
19   entry of a default judgment in a federal habeas proceedings. Even where a respondent
20   is delinquent, the Court is obligated to hear the case on its merits.” Crim v. Benov, No.
21   1:10–cv–01600–OWW–JLT HC, 2011 WL 1636867, at *12 (E.D. Cal. Apr. 29, 2011) (citing
22   Gordon, 895 F.2d at 612).
23                                       III. DISCUSSION
24         Petitioner Williams moves the Court for “immediate Judgment by default.” (Mot.
25   Default, ECF No. 11.) Petitioner contends that good cause exists to grant his motion
26   because he has not received Respondent’s response to his Petition by the Court-ordered
27   deadline of December 7, 2018. (Id.) Williams asserts that “it appears [R]espondent has
28
                                                  2
                                                                                18cv1833-WQH(MSB)
1    conceded to [the] issues and claims” in the Petition and has not requested to extend the
2    deadline to respond to the Petition. (Id.)
3          “The failure to respond to claims raised in a petition for habeas corpus does not
4    entitle the petitioner to a default judgment.” Gordon, 895 F.2d at 612; see also Crim,
5    2011 WL 1636867, at *12 (“Even where a respondent is delinquent, the Court is
6    obligated to hear the case on its merits.”). Further, a review of the court docket reflects
7    that on November 30, 2018, Respondent moved the Court to continue the deadline to
8    respond to the Petition from December 7, 2018, until February 6, 2019. (See Ex Parte
9    Appl. 1, ECF No. 8.) Respondent’s request was filed more than one week before the
10   deadline and was timely. The Court granted the request and extended Respondent’s
11   deadline to file a motion to dismiss or an answer until February 6, 2019. (See Order, ECF
12   No. 9.) Respondent therefore did not violate the Court’s order to respond. Accordingly,
13   Petitioner’s Motion for Default Judgment should be denied. See Gordon, 895 F.2d at
14   612; see also Evans v. Hartley, No. 1:11–cv–1424–LJO–SKO–HC, 2011 WL 5436286, at *1
15   (E.D. Cal. Nov. 9, 2011) (recommending that petitioner’s motion for default judgment de
16   denied, where respondent timely requested and was granted a continuance of the
17   deadline to respond to petitioner’s Petition; finding “no inappropriate delay on the part
18   of Respondent in responding to the petition or other failure by Respondent to comply
19   with the Court’s order to respond.”), report and recommendation adopted, No. 1:11–
20   cv–01424–LJO–SKO–HC, 2012 WL 28570, at *1 (E.D. Cal. Jan. 4, 2012).
21                         IV. CONCLUSION AND RECOMMENDATION
22         The Court submits this Report and Recommendation to United States District
23   Judge William Q. Hayes under 28 U.S.C. § 636(b)(1) and Local Civil Rule HC.2 of the
24   United States District Court for the Southern District of California. For the reasons
25   outlined above, the Court RECOMMENDS that the District Judge issue an Order
26   approving and adopting this Report and Recommendation DENYING Petitioner’s Motion
27   for Default.
28
                                                  3
                                                                                18cv1833-WQH(MSB)
1          IT IS ORDERED that no later than January 11, 2019, any party to this action may
2    file written objections with the Court and serve a copy on all parties. The document
3    should be captioned “Objections to Report and Recommendation.”
4          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
5    Court and served on all parties no later than January 25, 2019. The parties are advised
6    that failure to file objections within the specified time may waive the right to raise those
7    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
8    Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
9          IT IS SO ORDERED.
10   Dated: December 14, 2018
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                                 18cv1833-WQH(MSB)
